—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered June 24, 1992, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant was one of several individuals who inflicted a vicious beating on the decedent. The evidence further established that the 62-year-old victim died as a result of the injuries he sustained in this incident. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., O’Brien, Joy and Krausman, JJ., concur.